Filed 10/27/20 P. v. Zacevich CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A158188
 v.
 KATHERINE VIRGINIA                                                     (Humboldt County
 ZACEVICH,                                                              Super. Ct. No. CR1703322)
           Defendant and Appellant.


         Defendant Katherine Virginia Zacevich appealed after she was ordered
to pay victim restitution for driving through a gate at a power plant. Her
appellate attorney has asked the court for an independent review of the
record under People v. Wende (1979) 25 Cal. 3d 436. We find no arguable
issues and affirm.
         Zacevich pleaded guilty to one count of felony vandalism (Pen. Code,
§ 594, subd. (b)(1)) and one count of misdemeanor resisting arrest (id., § 148,
subd. (a)(1)) in connection with driving through a King Salmon PG&E plant’s
security gate in August 2017. The plea form Zacevich signed indicated she
understood the court would order her to pay restitution in an amount to be
determined. The trial court in January 2019 suspended imposition of
sentence, placed Zacevich on three years’ probation, and imposed various
fines and fees.


                                                               1
      Less than two months later, a petition to revoke Zacevich’s probation
was filed alleging that Zacevich engaged in disorderly conduct and failed to
report to her probation officer. Zacevich admitted the violation, and the trial
court reinstated probation and ordered Zacevich to serve 120 days in jail.
      The court also ordered Zacevich to pay victim restitution, but because
she disputed the amount the trial court scheduled a hearing. PG&E
completed a probation department restitution claim form and stated it sought
$2,950 to repair and replace the gate Zacevich damaged. At a contested
restitution hearing held in August 2019, the prosecution asked for that full
amount in restitution. Zacevich’s counsel argued that the form did not
establish a prima facie case for restitution because there were no receipts or
other supporting documentation provided. The trial court acknowledged that
“some additional documentation would be appreciated” but agreed with the
prosecution that the rules of evidence were “very lenient.” The trial court
received the form into evidence and ordered Zacevich to pay the full amount
sought, and Zacevich timely appealed.
      The trial court did not abuse its discretion in awarding the requested
victim restitution despite a lack of documentation. (People v. Gemelli (2008)
161 Cal. App. 4th 1539, 1541–1543 [no abuse of discretion to award restitution
where victim listed losses but did not provide receipts].) The amount PG&E
listed was consistent with testimony from the investigating sheriff’s deputy,
who spoke with PG&E officials about the loss and testified at the preliminary
hearing. Zacevich did not present any evidence to rebut the claimed losses,
and she did not file a supplemental brief with this court after her attorney
informed her she had the right to do so. We find no arguable issues.
      The August 8, 2019 restitution order is affirmed.




                                        2
                                 _________________________
                                 Humes, P.J.




WE CONCUR:




_________________________
Margulies, J.




_________________________
Sanchez, J.




People v. Zacevich A158188



                             3